Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                      Attorney Application Page 1 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                      Attorney Application Page 2 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                      Attorney Application Page 3 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                      Attorney Application Page 4 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                      Attorney Application Page 5 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                      Attorney Application Page 6 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                      Attorney Application Page 7 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                      Attorney Application Page 8 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                      Attorney Application Page 9 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 10 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 11 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 12 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 13 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 14 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 15 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 16 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 17 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 18 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 19 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 20 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 21 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 22 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 23 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 24 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 25 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 26 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 27 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 28 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 29 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 30 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 31 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 32 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 33 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 34 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 35 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 36 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 37 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 38 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 39 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 40 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 41 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 42 of 43
Case 17-50138-pmb   Doc 60-2 Filed 05/03/19 Entered 05/03/19 08:01:49   Desc
                     Attorney Application Page 43 of 43
